DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a reader, arranged in a conveyance path along which the sheet is conveyed, configured to read a test image on the sheet, the test image being formed by the image forming unit;
a memory;
a controller configured to:
obtain from the reader, reading data related to the test image on the sheet;
generate, the reading data, an image forming condition for the first image forming process and an image forming condition for the second image forming process: and
store the image forming condition for the first image forming process and the image forming condition for the second image forming process, 
wherein the controller generates a third image forming condition for the first image forming process and a fourth image forming condition for the second image forming process based on reading data related to test image formed by performing the first image forming process based on the first image forming condition and the second image forming process based on the second image forming condition, 
wherein, in a case where the image forming unit performs the first image forming process based on a first image forming condition to form a N-th image on a N-th sheet, the image forming unit performs the second image forming process based on a second image forming condition even if a third image forming condition for the first image forming process and a fourth image forming condition for the second image forming process are stored in the memory wherein, in a case where a (N+1)-th image is formed on a (N+1 )-th sheet, the image forming unit performs the first image forming process based on the third image forming condition and the second image forming process based on the fourth image forming condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyagi, Mita, and Kazama teach treating even and odd numbered pages differently in order to conform the deformations of the front side with those of the back side when duplex printing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852